Exhibit 10.1

PRUDENTIAL FINANCIAL, INC

Terms and Conditions of the

2011 Mid-Term Incentive Program and

2011 Long-Term Incentive Program

 

1



--------------------------------------------------------------------------------

IMPORTANT NOTICE

This document is intended to help you understand the main features of the 2011
Mid-Term Incentive Program (the Mid-Term Program) and 2011 Long-Term Incentive
Program (the Long-Term Program) under the Prudential Financial, Inc. Omnibus
Incentive Plan (the Plan). You should refer to this document only for grants
made in 2011, because terms may change from year to year.

This document is not a substitute for the official Plan documents, which govern
the operation of the Plan. All terms and conditions of the Mid-Term Program, the
Long-Term Program and the Plan, including your eligibility and any benefits,
will be determined pursuant to, and are governed by, the provisions of the Plan
documents. If there is any discrepancy between the information in this document
or in any other materials relating to the Plan and the actual Plan documents, or
if there is a conflict between information discussed by anyone acting on behalf
of Prudential and the actual Plan documents, the Plan documents, as interpreted
by the Compensation Committee as the Plan administrator in its sole discretion,
will always govern.

Prudential may, in its sole discretion, modify, amend, suspend, or terminate the
Plan, including either or both the Mid-Term Program or the Long-Term Program, or
any and all of the policies, programs and plans described in this document in
whole or in part, at any time, without notice to or consent of any Participant
to the extent permissible under applicable law.

Nothing contained in this document, or in any other materials related to either
the Mid-Term Program, the Long-Term Program or the Plan, is intended to
constitute or create a contract of employment nor shall it constitute or create
the right to remain associated with or in the employ of Prudential for any
particular period of time. For US Participants only employment with Prudential
is employment-at-will; this means that either you or Prudential may terminate
the employment relationship or association at any time, with or without cause or
notice.



--------------------------------------------------------------------------------

CONTENTS

 

          Page  

PART A: General terms and conditions

     5   

1.

   Purpose      5   

2.

   Eligibility and grants      5   

3.

   Acceptance of an Award      5   

4.

   Taxes      6   

5.

   Value of Awards      6   

6.

   Covenant not to solicit; other terms and restrictions      6   

7.

   Compliance with Applicable Laws      8   

8.

   Investment representation      8   

9.

   Governing law      8   

10.

   Electronic delivery and acceptance      8   

11.

   No rights as a shareholder      9   

12.

   Section 409A      9   

13.

   Other terms      9   

PART B: Terms and conditions applicable to Restricted Stock Units

     10   

1.

   Restricted Period      10   

2.

   Settlement of Restricted Stock Units      10   

3.

   Vesting or forfeiture of Restricted Stock Units following termination of
Employment in specific circumstances      10   

4.

   Section 409A      12   

5.

   Dividend Equivalents      12   

PART C: Terms and conditions applicable to Options

     14   

1.

   Vesting and exercise      14   

2.

   Exercise of Options      14   

3.

   Option term      14   

4.

   Exercise or forfeiture of Options following termination of Employment in
specific circumstances      14   

PART D: Terms and conditions applicable to Performance Shares and Performance
Units

     17   

1.

   Performance Cycle      17   

2.

   Settlement of Performance Shares and Performance Units      17   

3.

   Earnout: Performance Goals      17   

4.

   Vesting or forfeiture of Performance Shares and Performance Units following
termination of Employment in specific circumstances      19   

5.

   Section 409A      21   

6.

   Dividend Equivalents      21   

PART E: Terms and conditions applicable to the Mid-Term Incentive Program

     22   

1.

   Book Value Units      22   

2.

   Vesting Period      22   

3.

   Settlement of Book Value Units      22   

4.

   Vesting or forfeiture of Book Value Units following termination of Employment
in specific circumstances      22   

5.

   Forfeiture      25   

6.

   Section 409A      25   

7.

   No Dividend Equivalents      25   

Schedule

  

1.

   Definitions      26   

2.

   Country specific variations      29   



--------------------------------------------------------------------------------

3.

   Form for declining an Award      31   



--------------------------------------------------------------------------------

Prudential Financial, Inc. 2011 Mid-Term Program and 2011 Long-Term Incentive
Program

This document contains the principal terms and conditions applicable to Awards
granted to employees under the Prudential Financial, Inc. Omnibus Incentive Plan
(the Plan) for 2011. Specific provisions applicable to any employees selected to
participate in any particular country or in the European Union are set out in
Schedule 2.

PART A: General terms and conditions

 

1. Purpose

Prudential’s 2011 Mid-Term Incentive Program (the Mid-Term Program) and 2011
Long-Term Incentive Program (the Long-Term Program) are made available to
employees subject to the terms of the Plan and are designed to strengthen the
links between leadership, motivation and consistent performance. Employees
selected to participate in the Mid-Term Program will be granted Performance
Units valued by reference to the book value of the Common Stock (the Book Value
Units). Employees selected to participate in the Long-Term Program may be
granted Awards of Restricted Stock Units, Options, Performance Shares,
Performance Units, or a combination thereof, and will be advised of the Awards
made to them in their own personalized compensation statement or a communication
from their manager.

The grant of Awards under either of these programs is subject to the terms and
conditions contained in the Plan document. This document describes the principal
terms and conditions of Awards granted to employees under the Plan (the Terms).
The Schedule to these Terms contains the definitions used in these Terms. If
there is any discrepancy between these Terms and the Plan document, or if there
is a discrepancy between any information given by anyone acting on behalf of any
member of the Company Group and the Plan document, the Plan document, as
interpreted by the Compensation Committee, will always govern.

 

2. Eligibility and grants

Grants of Awards under the Plan are entirely at the sole discretion of
Prudential.

A grant of an Award under the Plan on one occasion does not give an employee the
right to any further grant at any time in the future.

 

3. Acceptance of an Award

An employee granted an Award may accept the Award in any manner specified by the
Compensation Committee (or the Company Group) and may be deemed to have accepted
an Award if the employee has not declined the grant of that Award (in whole or
in part) within any period of time specified by the Compensation Committee (or
the Company Group) and notified to the employee.

By accepting an Award, a Participant will be responsible for complying with any
Applicable Laws relating to:

 

(i) the transfer of funds on the exercise of an Option (if the Cash Exercise
method is used);

 

(ii) the acquisition, holding and sale of shares of Common Stock acquired under
the Plan; and

 

(iii) the opening and maintaining of a U.S. brokerage account.

The Applicable Laws may change and Participants should seek their own
professional legal, financial and taxation advice in relation to their
participation in the Plan.

 

5



--------------------------------------------------------------------------------

4. Taxes

Prudential or any member of the Company Group, as appropriate, has the right to
deduct, report and account for any taxes or other obligations required to be
withheld by law in connection with an Award. Prudential (or, as appropriate, any
other member of the Company Group) may require a Participant to pay to
Prudential (or, if appropriate, any other member of the Company Group) the
amount necessary to satisfy any such taxes or other obligations and may defer
delivery of shares of Common Stock under the Plan to a Participant until such
withholding is satisfied. On the exercise of an Option or the Vesting of
Restricted Stock Units or Performance Shares, Prudential or, if appropriate, any
other member of the Company Group, will have the right to withhold, either
through payroll, through the withholding of sufficient shares of Common Stock or
otherwise, in order to satisfy any applicable withholding requirements on the
exercise of an Option or the Vesting of Restricted Stock Units or Performance
Shares. Participants will be responsible for ensuring that their own tax affairs
in connection with the Plan are in order.

 

5. Value of Awards

Prudential makes no representation as to the future value of any Award under the
Plan or whether any profit will be realized with respect to any Award. Past
performance may not be a reliable guide to future performance. Investments may
fall as well as rise in value. By accepting the grant of an Award, a Participant
agrees that Prudential and the other members of the Company Group are not
responsible for foreign exchange fluctuations between the Participant’s local
currency and the U.S. dollar and are not liable for any decrease in the value of
shares of Common Stock. Changes in exchange rates may have an adverse effect on
the value, price or income of the securities.

 

6. Covenant not to solicit; other terms and restrictions

 

(a) Restrictions during Employment: By accepting the grant of an Award a
Participant agrees that during Employment, the Participant will not, other than
on behalf of the Company Group or as may otherwise be required in connection
with the performance of the Participant’s duties on behalf of the Company Group,
solicit or induce, either directly or indirectly, or take any action to assist
any entity, either directly or indirectly, in soliciting or inducing any
employee of the Company Group (other than the Participant’s administrative
assistant) to leave Employment (Induce Departures).

 

(b) Post-Employment restrictive covenants, acknowledgements and representations:
By accepting the grant of an Award a Participant agrees that following the
termination of the Participant’s Employment:

 

  (i) Until the original latest Vesting date of the Award or, if ending later,
for a period of one year after the termination of the Participant’s Employment
for any reason, the Participant will not Induce Departures or hire or employ, or
assist in the hire or employment of, either directly or indirectly, any employee
of the Company Group (other than the Participant’s administrative assistant) or
any former employee of the Company Group within 60 days of that former
employee’s cessation of Employment with the Company Group;

 

  (ii) If the Participant voluntarily resigns in circumstances qualifying for
Approved Retirement, the Participant will not compete with the Company Group in
any business in which the Company Group is engaged on the last date of the
Participant’s Employment that operates in any geographic area in which the
Company Group operates as of the Participant’s last date of Employment, for a
period of one year following the Participant’s termination of Employment or
until the original latest Vesting date of the Award, whichever is the shorter
period; and

 

  (iii)

The Participant could earn a living while fully complying with all of the
provisions, restrictions and covenants contained in these Terms. The Participant
acknowledges that Prudential provides a wide range of insurance, investment
management and other financial products and services to customers throughout the
world and that the restrictions contained

 

6



--------------------------------------------------------------------------------

 

in these Terms are reasonable and necessary to protect Prudential’s legitimate
interests in its confidential information, trade secrets, customer
relationships, and investment in the training and development of its employees.

 

(c) Restrictions separable and divisible: By accepting the grant of an Award a
Participant acknowledges and accepts the restrictions imposed by subsections
6(a) and (b) of Part A of these Terms and that each restriction will be
construed as separate and divisible from every other restriction. If any
provision contained in the Plan or these Terms is for any reason held invalid,
illegal or unenforceable in any respect, that invalidity, illegality or
unenforceability will not affect any other provision of the Plan or these Terms,
and the Plan or these Terms will be construed as if the invalid, illegal or
unenforceable provision had not been included in the Terms. It is the intention
of the parties that if any of the restrictions or covenants contained in these
Terms is held to cover a geographic area or to be for a length of time which is
not permitted by Applicable Law, or in any way construed to be too broad or to
any extent invalid, that provision will not be null, void and of not effect, but
to the extent the provision would be valid or enforceable under Applicable Law,
a court of competent jurisdiction will construe and interpret or reform the
Terms to provide for a covenant having the maximum enforceable geographic area,
time period and other provisions (not greater than those contained in these
Terms) as will be valid and enforceable under the Applicable Law. Prudential may
waive any restriction or any breach in circumstances that it determines do not
adversely affect its interests, but only in writing signed by its Senior Vice
President, Human Resources (or the successor to his or her human resource
responsibilities), or his or her delegate. No waiver of a breach of a
restriction will be deemed a waiver of any other breach.

 

(d)

Remedies: By accepting the grant of an Award a Participant agrees that the
restrictions in subsections 6(a) and (b) of Part A of these Terms are fair,
reasonable and necessary, and are reasonably required for the protection of
Prudential and any other member of the Company Group. The Participant agrees and
acknowledges that the amount of damages that would derive from the breach of any
restriction is not readily ascertainable and that the restrictions are a
significant portion of the consideration that the Participant conveys to
Prudential in consideration of the grant of an Award. Accordingly, if a
Participant fails to execute and submit or revokes a Release or breaches any of
the restrictive covenants set out in subsections 6(a) and (b) of Part A of these
Terms, all of the Participant’s outstanding Awards will be cancelled immediately
on the date of that failure, as determined in the sole discretion of the
Compensation Committee or its delegate. If a Participant breaches any of the
restrictive covenants set out in subsections 6(a) and (b) of Part A of these
Terms, in addition to any equitable relief available to Prudential as outlined
below, the Participant will transfer to Prudential Common Stock (rounded to the
nearest whole share) equal in value (using the current Market Value of Common
Stock on the date the letter of notification of the breach is dated) to the
profit realized by the Participant under the Plan occurring (I) in the case of
any breach while the Participant is an employee of the Company Group, within
twelve (12) months before the date of the breach or at any time after the date
of such breach; or (II) in the case of a breach after the termination of the
Participant’s Employment, within six (6) months before the date on which the
Participant’s Employment terminated or at any time after the date of such
termination of Employment. For the avoidance of doubt, the term “profit”
referred to in the preceding sentence will be equal to (I) in the case of any
Options, the sums (determined separately for each exercise of any portion of the
Options within the applicable period established pursuant to such sentence) of
(i) (A) the Market Value of a share of Common Stock on the date of exercise, in
the case of a Cash Exercise, the price at which shares of Common Stock are sold,
in the case of a Same Day Sale, or a combination of such Market Value and sales
price, in the case of a Sell to Cover (as each such term is defined in Part C
below), minus (B) the Grant Price of the Option, times (ii) the number of shares
of Common Stock acquired on exercise of the Option(s); (II) in the case of any
Restricted Stock Unit or Performance Share Award, the sums (determined
separately for each grant payable within the applicable period established
pursuant to such sentence) of (i) the Market Value of a share of Common Stock on
the date of payment times (ii) the number of shares of Common Stock acquired or
acquirable, and (III) in the case of any other Award payable in cash, the amount
of cash paid in

 

7



--------------------------------------------------------------------------------

 

respect of such Award. The Participant will pay any such amount (in the form of
Common Stock or cash, as applicable) to Prudential within five (5) business days
of the date Prudential notifies the Participant that a breach of the provisions
of this Section 6 has occurred. If payment is not made within that period, any
subsequent payment will be made with interest at a rate equal to the prime rate
as reported in The Wall Street Journal (Eastern Edition) on the date on which
notice of the breach is sent to the Participant by Prudential, plus two
(2) percent. Interest payments will be made in cash. A Participant also
acknowledges that the damages to Prudential for any breach of subsections 6(a)
or (b) of Part A of these Terms would be irreparable. Therefore, in addition to
monetary damages and/or reasonable attorney’s fees, Prudential will have the
right to seek injunctive and/or other equitable relief in any court of competent
jurisdiction to enforce the restriction. Further, a Participant consents to the
issue of a temporary restraining order to maintain the status quo pending the
outcome of any proceeding.

 

7. Compliance with Applicable Laws

Awards granted under the Plan and Prudential’s obligation to deliver shares of
Common Stock or make payment of cash, as applicable, under these Terms will be
subject in all respects to (a) all Applicable Laws, and (b) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Compensation Committee determines to be
necessary or applicable. Shares of Common Stock or cash, as applicable, may not
be delivered or paid to a Participant if their receipt would be contrary to any
Applicable Laws or the rules of any applicable stock exchange.

 

8. Investment representation

If at the time of delivery of any shares of Common Stock under the Plan, the
Common Stock is not registered under the United States Securities Act of 1933,
as amended (the Securities Act), or there is no current prospectus in effect
under the Securities Act with respect to the Common Stock, a Participant will,
if requested by the Compensation Committee, execute, before the delivery of any
shares of Common Stock, an agreement (in the form the Compensation Committee
specifies) in which the Participant represents and warrants that the Participant
is acquiring the shares for the Participant’s own account, for investment only
and not with a view to the resale or distribution of the shares, and agrees that
any subsequent offer for sale or distribution of any kind of such shares will be
made only pursuant to either (a) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the shares being offered or sold; or (b) a specific
exemption from the registration requirements of the Securities Act, but in
claiming that exemption, the Participant will, before any offer for sale of the
shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Compensation Committee, from counsel for or approved by the
Compensation Committee, as to the applicability of the exemption.

 

9. Governing law

A Participant acknowledges that Prudential is organized under the laws of the
State of New Jersey and maintains its headquarters in Newark, New Jersey. The
Participant further acknowledges that Prudential has an interest in ensuring the
uniform interpretation and application of these Terms to all Participants.
Accordingly, Prudential and the Participant agree that the Plan and these Terms
will be governed by the laws of the State of New Jersey, without giving effect
to its conflict of law provisions.

 

10. Electronic delivery and acceptance

By accepting an Award under the Plan, a Participant agrees, to the fullest
extent permitted by Applicable Laws, in lieu of receiving documents in paper
format to accept electronic delivery of any documents that any member of the
Company Group may be required to deliver in connection with the Plan. Electronic
delivery of a document may be via e-mail or by reference to a location on a
member of the Company Group’s intranet site or a designated third-party vendor’s
internet site.

 

8



--------------------------------------------------------------------------------

11. No rights as a shareholder

A Participant does not have any rights as a shareholder in Prudential by virtue
of the grant of an Award under the Plan, but only with respect to shares of
Common Stock, if any, delivered to the Participant in accordance with the Plan
and these Terms.

 

12. Section 409A

Notwithstanding any provision of the Plan to the contrary, no acceleration of
the time or schedule of any delivery of shares or other payment related to an
Award will be permitted to the extent necessary to comply with Code Section 409A
and the final regulations issued under Section 409A. The Compensation Committee
may amend, modify, adjust or supplement any provision of the Plan without a
Participant’s consent if the Compensation Committee determines that the
amendment, modification, adjustment or supplementation is required or advisable
for an Award or Prudential to comply with, or not violate, any Applicable Laws,
regulation or rule, including, without limitation, Code Section 409A.

 

13. Other terms

Participation in the Plan does not entitle an employee of the Company Group to
any benefit other than that granted under the Plan. Any benefits granted under
the Plan will not be deemed to be compensation under any pension plan or other
retirement plan, welfare plan or any compensation plan or program maintained by
any member of the Company Group, and will not be considered as part of
compensation for the purposes of calculating pension, profit-sharing, bonuses,
service awards, or in the event of severance, redundancy or resignation.

Prudential may modify, amend, suspend or terminate the Plan or any and all of
the policies, programs and terms of the Plan in whole or in part, at any time,
without notice to or with the consent of Participants.

If shares of Common Stock are, or are to be, delivered in a manner not
specifically authorized by the Plan, (i.e., in “Error”), Prudential will be
entitled to correct the Error, including reversing the transaction and recouping
any Common Stock or gain that might be delivered as a result of the Error.

The English language version of any documents provided in connection with the
Plan will prevail in the case of any ambiguities or divergences as a result of
the translation of the document into any other language.

Participation in the Plan is not intended to constitute or create a contract of
employment nor does it constitute or create the right to remain associated with
or in the employ of any member of the Company Group for any particular period of
time. Participation in the Plan does not affect in any way a member of the
Company Group’s right to terminate an employee’s Employment at any time, with or
without cause, and does not form part of an employee’s employment contract, if
any.

 

9



--------------------------------------------------------------------------------

PART B: Terms and conditions applicable to Restricted Stock Units under the
Long-Term Incentive Program

 

1. Restricted Period

The restricted period (the Restricted Period) with respect to the Restricted
Stock Units will begin on the Grant Date and will end on the RSU Payment Date.

 

2. Settlement of Restricted Stock Units

Subject to the terms and conditions of the Plan, a Participant in active
Employment on the RSU Payment Date will receive as soon as administratively
practicable after the RSU Payment Date (but not later than the end of the
calendar year in which the RSU Payment Date occurs) the number of shares of
Common Stock equal to the number of Restricted Stock Units vested in accordance
with these Terms, less any taxes or other deductions required by Applicable Law.

 

3. Vesting or forfeiture of Restricted Stock Units following termination of
Employment in specific circumstances

A Participant’s outstanding Restricted Stock Units will automatically be
forfeited and cancelled on the termination of the Participant’s Employment and
no shares of Common Stock may thereafter be issued with respect to the
Restricted Stock Units, except in the specific circumstances set out in the
table below:

 

     

Restricted Stock Units

Type of Termination of Employment

  

Vesting Status

Voluntary Resignation

   All outstanding Restricted Stock Units are immediately forfeited.

 

10



--------------------------------------------------------------------------------

     

Restricted Stock Units

Type of Termination of Employment

  

Vesting Status

Approved Retirement

  

If the Participant retires in 2011 with less than 3 months of active service,
all Restricted Stock Units will immediately be forfeited.

 

If the Participant retires in 2011 in circumstances qualifying for Approved
Retirement and executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
a pro-rated(1) number of shares of Common Stock as soon as administratively
practicable following the RSU Payment Date (but in all events not later than the
end of the calendar year in which the RSU Payment Date occurs). The remainder of
the Restricted Stock Units will be forfeited. If the Participant does not
execute a Release, all Restricted Stock Units will be forfeited on the last date
of Employment.

 

If the Participant retires after 2011 in circumstances qualifying for Approved
Retirement and executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
shares of Common Stock equal to the number of outstanding Restricted Stock Units
as soon as administratively practicable after the RSU Payment Date (but in all
events not later than the end of the calendar year in which the RSU Payment Date
occurs). If the Participant does not execute a Release, all Restricted Stock
Units will be forfeited on the last date of Employment.

 

Termination for Cause

  

All outstanding Restricted Stock Units are immediately forfeited.

 

The Compensation Committee may require the Participant to repay any payment,
profit, gain or other benefit (including, but not limited to, any dividends or
Dividend Equivalents) in respect of the Restricted Stock Units or any prior
restricted stock units or Awards received within a period of twelve (12) months
before the Participant’s termination of Employment for Cause. If a Participant’s
Employment is terminated by any member of the Company Group for Cause, the
provisions in these Terms relating to termination for Cause will apply
notwithstanding any assertion (by the Participant or otherwise) that the
Participant’s Employment was terminated for any other reason.

Death (while an active employee)

   All outstanding Restricted Stock Units become fully vested and the
Participant’s estate will receive shares of Common Stock as soon as
administratively practicable (but not later than 74 days) thereafter.

 

11



--------------------------------------------------------------------------------

     

Restricted Stock Units

Type of Termination of Employment

  

Vesting Status

Disability

   All outstanding Restricted Stock Units become fully vested and the
Participant will receive shares of Common Stock as soon as administratively
practicable (but not later than 74 days) thereafter.

Involuntary Termination for any other reason

   If a Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), a pro-rated(2) number of
Restricted Stock Units will vest and the Participant will receive shares of
Common Stock as soon as administratively practicable (but not later than 74
days) thereafter. The remainder of the Restricted Stock Units will be forfeited.
If the Participant does not execute a Release, all Restricted Stock Units will
be forfeited on the last date of Employment.

Change of Control

   All Restricted Stock Units will become vested and the Participant will
normally receive shares of Common Stock; unless the entity that acquires control
honors, assumes, or substitutes new rights for the Restricted Stock Units with
substantially equivalent or better rights, terms, conditions and values as
determined by the Compensation Committee. Alternatively, the Compensation
Committee may, at its sole discretion, provide for payment in cash based on the
Change of Control price.

 

(1)

Pro-ration is based on the number of months of active service during that year
divided by 12. The remaining balance will be forfeited as of the date of
retirement.

(2)

Pro-ration is based on the number of months of active service since the Grant
Date divided by 36.

 

4. Section 409A

Notwithstanding any other provisions of the Plan to the contrary, to the extent
necessary to comply with the requirements of Code Section 409A and the final
regulations issued under Section 409A with respect to any individual who is a
“specified employee” within the meaning of Section 409A and the final
regulations, on termination of the Participant’s employment with any member of
the Company Group, delivery of shares of Common Stock may not be made before the
date that is six (6) months after the date of such termination of Employment
(or, if earlier, the date of the Participant’s death). In addition, to the
extent necessary to comply with the requirements of Code Section 409A and the
final regulations issued under Code Section 409A, if an award of Restricted
Stock Units is treated as deferred compensation subject to such Code
Section 409A, no distribution will be made (although vesting will accelerate to
the extent otherwise provided above) in respect of such award upon the
occurrence of a Change of Control unless such event qualifies as a change in the
ownership of a corporation, change in the effective control of a corporation or
a change in the ownership of a substantial portion of the assets of a
corporation within the meaning of such Code Section 409A and the final
regulations issued thereunder.

 

5. Dividend Equivalents

A Participant granted Restricted Stock Units will be eligible to receive
Dividend Equivalents on the Restricted Stock Units based on any regular cash
dividends declared on Common Stock from the Grant Date until the RSU Payment
Date (or until the date of forfeiture, if sooner). Any Dividend Equivalents will
be paid in cash as soon as administratively practicable (but not more than 74
days) after the related cash

 

12



--------------------------------------------------------------------------------

dividends are paid to Common Stock holders, unless determined otherwise by the
Compensation Committee. Any Dividend Equivalents payable under the Plan will be
treated as separate payments from the underlying Restricted Stock Units for
purposes of Section 409A of the Code. There will be no reinvestment option or
earned interest credits on any Dividend Equivalent.

 

13



--------------------------------------------------------------------------------

PART C: Terms and conditions applicable to Options under the Long-Term Incentive
Program

 

1. Vesting and exercise

An Option will normally vest and become exercisable in three equal annual
installments on each anniversary of the Grant Date provided the Participant
holding that Option remains in Employment throughout that period.

 

2. Exercise of Options

An Option may be exercised by the Participant:

 

(i) paying in cash the Grant Price and any applicable taxes and fees (Cash
Exercise); or

 

(ii) directing the immediate sale of all the shares of Common Stock acquired on
exercise and receiving the cash proceeds, after deduction of the Grant Price and
applicable taxes and fees (Same Day Sale); or

 

(iii) directing the immediate sale of sufficient shares of Common Stock acquired
on exercise necessary to pay the Grant Price and any applicable taxes and fees
and receive the remaining shares of Common Stock (Sell to Cover).

One or more of the exercise methods may not be available (or may be unavailable
during a specified period) if Prudential determines that its availability will
or could violate the terms of any Applicable Laws. An Option cannot be exercised
when the Market Value of a share of Common Stock does not exceed the Grant
Price. Please refer to Schedule 2 for country specific restrictions regarding
the exercise of Options.

 

3. Option term

Once an Option vests, it may be exercised until its Expiration Date unless the
Participant’s employment ends before the Expiration Date or a Change of Control
occurs.

 

4. Exercise or forfeiture of Options following termination of Employment in
specific circumstances

A Participant’s Options, whether vested or unvested, will automatically be
forfeited and cancelled on the termination of the Participant’s Employment, and
no shares of Common Stock may thereafter be purchased under the Options, except
in the specified circumstances set out in the table below:

 

14



--------------------------------------------------------------------------------

Stock Options

 

Type of Termination of Employment

  

Vesting Status

on Last Date of Employment

  

Exercise Period (1)

Voluntary Resignation

   Unvested Options will immediately be forfeited as of the last date of
Employment. Vested but unexercised Options may be exercised after the last date
of Employment, conditional on the Participant executing and submitting a Release
by the date specified by Prudential (and not later revoking the Release). If the
Participant does not execute a Release, all Options will be forfeited as of the
last date of the Participant’s Employment.    Vested Options may be exercised
until the earlier of 90 days after the last date of Employment or the option
Expiration Date, conditional on the Participant executing and submitting a
Release by the date specified by Prudential (and not later revoking the
Release).

Approved Retirement

   If a Participant retires in circumstances qualifying for Approved Retirement
with less than three months of active service in 2011, all Options will
immediately be forfeited. Otherwise, the Participant’s Options will continue to
vest according to the original vesting schedule, conditioned on the Participant
executing and submitting a Release by the date specified by Prudential (and not
later revoking the Release). If a Participant does not execute a Release, all
Options will be forfeited on the last date of the Participant’s Employment.   
Vested Options may be exercised until the earlier of: (i) the Expiration Date;
or (ii) the date 5 years after the last date of the Participant’s Employment,
conditional on the Participant executing and submitting a Release by the date
specified by Prudential (and not later revoking the Release).

Termination for Cause

  

All Options, whether vested or unvested, will immediately be forfeited on the
last date of the Participant’s Employment.

 

The Compensation Committee may require the Participant to repay any payment,
profit, gain or other benefit (including, but not limited to any dividends or
Dividend Equivalents) received in respect of the exercise of any Options for a
period of up to twelve (12) months before the Participant’s termination of
Employment for Cause. If a Participant’s Employment is terminated by any member
of the Company Group for Cause, the provisions contained in these Terms relating
to termination for Cause will apply notwithstanding any assertion (by the
Participant or otherwise) that the Participant’s Employment terminated for any
other reason.

   A Participant may not exercise any Options after the last date of Employment,
even if the Options were vested. All outstanding Options are forfeited.

 

15



--------------------------------------------------------------------------------

Stock Options

 

Type of Termination of Employment

  

Vesting Status

on Last Date of Employment

  

Exercise Period (1)

Death (while an active employee)

   Options become fully vested and immediately exercisable.   

The Participant’s estate may exercise the Options until the third anniversary of
the date of death (or any earlier date the Compensation Committee determines)
or, if the Option Expiration Date is earlier than that, the later of:

 

•     the Expiration Date, or

 

•     the first anniversary of the date of death.

Disability

   Options become fully vested and immediately exercisable.    Options may be
exercised until the earlier of the Expiration Date or 3 years (or any shorter
period the Compensation Committee determines) after the Participant’s last date
of Employment.

Involuntary Termination for any other reason

   Options that are vested and unexercised at the date of termination of the
Participant’s Employment will remain exercisable if the Participant executes and
submits a Release by the date specified by Prudential (and does not later revoke
the Release). Unvested Options are immediately forfeited. If a Release is not
executed, all Options will be forfeited as of the last date of the Participant’s
Employment.    Vested Options may be exercised until the earlier of the
Expiration Date or 90 days after the Participant’s last date of Employment,
conditional on the Participant executing and submitting a Release by the date
specified by Prudential (and not later revoking the Release).

Change of Control

   Options will become fully vested and immediately exercisable on the date of
the Change of Control; unless the entity that acquires Control honors, assumes,
or substitutes new rights for the Options with substantially equivalent or
better rights, terms, conditions and value. Alternatively, the Compensation
Committee may, at its sole discretion, provide for payment in cash based on the
Change of Control price.    If the entity that acquires control honors, assumes,
or substitutes new rights for the Options, Options may be exercised on terms at
least as favorable as Options for Common Stock. If the entity that assumes
control does not honor, assume, or substitute new rights for Options, the
Compensation Committee may cancel the Options in exchange for payment in cash.

 

(1)

The period stated may not extend beyond the Expiration Date. Options can be
exercised on the Expiration Date, but only during hours that the New York Stock
Exchange (NYSE) is open for trading. If an Option expires on a day that the NYSE
is closed, it can be exercised only during the market hours on or before the
last day of NYSE trading before the Option’s Expiration Date.

 

16



--------------------------------------------------------------------------------

PART D: Terms and conditions applicable to Performance Shares and Performance
Units under the Long-Term Incentive Program

 

1. Performance Cycle

The Performance Cycle (the Performance Cycle) with respect to Performance Shares
and Performance Units will begin on January 1, 2011 and will end on December 31,
2013.

 

2. Settlement of Performance Shares and Performance Units

Subject to the terms and conditions of the Plan and following approval by the
Compensation Committee, any (i) shares of Common Stock to which a Participant is
entitled in respect of Performance Shares and (ii) amount of cash to which a
Participant is entitled in respect of Performance Units will be delivered or
paid to such Participant as soon as administratively practicable (but not later
than 74 days) after the PS/PU Payment Date, less any taxes or other deductions
required by Applicable Law.

 

3. Earnout: Performance Goals

A Participant’s Performance Shares and Performance Units are conditioned on
achievement of specified annual ROE and EPS goals, as established by the
Compensation Committee with respect to each year during the Performance Cycle.

ROE is defined as Prudential’s “Operating return on average equity (based on
after-tax adjusted operating income)” as publicly disclosed in Prudential’s
Quarterly Financial Supplement (“QFS”). ROE for each year in the Performance
Cycle is defined as the average of the quarterly ROE figures for such year
published in the QFS.

EPS is defined as the “Earnings Per Share of Common Stock (diluted): Financial
Services Businesses after-tax adjusted operating income” as publicly disclosed
in the QFS, normalized for significant one-time charges or benefits that do not
accurately reflect the operating performance of Prudential’s businesses as and
to the extent determined by the Compensation Committee.

The number of shares of Common Stock and the amount of cash that a Participant
may become entitled to receive will be determined based on actual performance
against annual ROE and EPS Goals for each year in the Performance Cycle. At the
end of each calendar year during the Performance Cycle, a Participant will be
deemed to have earned a number of shares of Common Stock and an amount of cash
equal to one-third (1/3) the target number of Performance Shares and Performance
Units, respectively, multiplied by the average of the sum of the Earned Payout
Factor determined based on the actual achievement of the ROE Goals and EPS Goals
for that year, as determined by the Compensation Committee. Any resulting number
of shares of Common Stock shall be rounded to the nearest whole number. The
number of shares of Common Stock deemed earned and the amount of cash deemed
payable in respect of each year in the Performance Cycle will be called the
“Yearly Payout Amount.” Subject to the terms, conditions and restrictions set
out in these Terms and in the Plan, including the requirement that the
Participant remain actively employed with the Company Group as of the PS/PU
Payment Date, shortly following the end of the Performance Cycle, the
Participant will be paid the number of shares of Common Stock and the amount of
cash equal to the sum of the Yearly Payout Amounts for the three years in the
Performance Cycle. Such aggregate amount of shares of Common Stock and cash is
referred to as the “Final Payout Amount.” The Compensation Committee will
determine, in its sole discretion, the Yearly Payout Amount for each year in the
Performance Cycle and the Final Payout Amount.

The 2011 ROE Goals are as follows:

 

17



--------------------------------------------------------------------------------

TABLE 1

 

2011 ROE Goals

 

ROE Earned Payout Factor

5.00% or less

  0

6.50%

  .25

8.00%

  .50

8.25%

  .625

8.50%

  .75

8.75%

  .875

9.00 to 11.00%

  1 (target)

11.25%

  1.125

11.50%

  1.25

11.75%

  1.375

12.0% or more

  1.50 (maximum)

The 2011 EPS Goals are as follows:

TABLE 2

 

2011 EPS Goals

   EPS
Earned Payout Factor

$4.17 or less

   0

$4.50

   .25

$4.83

   .50

$5.16

   .625

$5.49

   .75

$5.82

   .875

$6.15

   1.00 (target)

$6.48

   1.125

$6.81

   1.25

$7.14

   1.375

$7.47 or more

   1.50 (maximum)

The Compensation Committee will, in its sole discretion, set the ROE and EPS
Goals for each subsequent year in the Performance Cycle.

If the actual ROE or EPS is between any two data points, the corresponding
Earned Payout Factor will bear a linear relationship with the actual achievement
between such data points.

In the event of a significant acquisition (as determined by the Compensation
Committee in its sole discretion) involving Common Stock or a divestiture or
other transaction involving Prudential or any other member of the Company Group
during the Performance Cycle, the Compensation Committee may, in its sole
discretion, assess the impact of any such event on the average ROE and EPS Goals
and adjust such goals and related payout scales as the Compensation Committee,
in its sole discretion, deems appropriate.

Notwithstanding the foregoing, the Compensation Committee, in its sole
discretion, may (i) under normal circumstances, adjust the Final Payout Amount,
by up to plus or minus 15% within the 0% to 150% of the target number of
Performance Shares and Performance Units, to take into account critical
performance factors and other events, as the Compensation Committee deems
desirable, and (ii) in the event of

 

18



--------------------------------------------------------------------------------

circumstances deemed to be extraordinary by the Compensation Committee, make
additional adjustments to the Final Payout Amount.

 

4. Vesting or forfeiture of Performance Shares and Performance Units following
termination of Employment in specific circumstances

A Participant’s outstanding Performance Shares and Performance Units will
automatically be forfeited and cancelled on the termination of the Participant’s
Employment and no shares of Common Stock and no amount of cash may thereafter be
issued or paid with respect to the Performance Shares and Performance Units,
respectively, except in the specific circumstances set out in the table below:

 

     

Performance Shares and Performance Units

Type of Termination of Employment

  

Vesting Status

Voluntary Resignation

   All outstanding Performance Shares and Performance Units are immediately
forfeited.

Approved Retirement

  

If the Participant retires in 2011 with less than 3 months of active service,
all Performance Shares and Performance Units will immediately be forfeited.

 

If the Participant retires in 2011 in circumstances qualifying for Approved
Retirement and executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
a pro-rated(1) Final Payout Amount as soon as administratively practicable
following the PS/PU Payment Date (but in all events not later than the end of
the calendar year in which the PS/PU Payment Date occurs). The remainder of the
Performance Shares and Performance Units will be forfeited. If the Participant
does not execute a Release, all Performance Shares and Performance Units will be
forfeited on the last date of Employment.

 

If the Participant retires after 2011 in circumstances qualifying for Approved
Retirement and executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
the Final Payout Amount as soon as administratively practicable following the
PS/PU Payment Date (but in all events not later than the end of the calendar
year in which the PS/PU Payment Date occurs). If the Participant does not
execute a Release, all Performance Shares and Performance Units will be
forfeited on the last date of Employment.

 

19



--------------------------------------------------------------------------------

     

Performance Shares and Performance Units

Type of Termination of Employment

  

Vesting Status

Termination for Cause

  

All outstanding Performance Shares and Performance Units are immediately
forfeited.

 

The Compensation Committee may require the Participant to repay any payment,
profit, gain or other benefit (including, but not limited to, any dividends or
Dividend Equivalents) in respect of the Performance Shares and Performance Units
or any prior performance shares or performance units received within a period of
twelve (12) months before the Participant’s termination of Employment for Cause.
If a Participant’s Employment is terminated by any member of the Company Group
for Cause, the provisions in these Terms relating to termination for Cause will
apply notwithstanding any assertion (by the Participant or otherwise) that the
Participant’s Employment was terminated for any other reason.

Death (while an active employee)

   All outstanding Performance Shares and Performance Units become fully vested
at target (regardless of the amount of any Yearly Payout Amounts previously
deemed earned) and the Participant’s estate will receive a corresponding number
of shares of Common Stock and cash as soon as administratively practicable (but
not later than 74 days) thereafter.

Disability

   All outstanding Performance Shares and Performance Units become fully vested
at target (regardless of the amount of any Yearly Payout Amounts previously
deemed earned) and the Participant will receive a corresponding number of shares
of Common Stock and cash as soon as administratively practicable (but not later
than 74 days) thereafter.

Involuntary Termination for any other reason

   If a Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), a pro-rated(2) target number
of Performance Shares and Performance Units will vest (regardless of the amount
of any Yearly Payout Amounts previously deemed earned) and the Participant will
receive a corresponding number of shares of Common Stock and cash, respectively,
as soon as administratively practicable (but not later than 74 days) thereafter.
The remainder of the Performance Shares and Performance Units will be forfeited.
If the Participant does not execute a Release, all Performance Shares and
Performance Units will be forfeited on the last date of Employment.

 

20



--------------------------------------------------------------------------------

     

Performance Shares and Performance Units

Type of Termination of Employment

  

Vesting Status

Change of Control

   All Performance Shares and Performance Units will become vested at target and
the Participant will receive shares of Common Stock and cash, respectively;
unless the entity that acquires control honors, assumes, or substitutes new
rights for the Performance Shares and Performance Units with substantially
equivalent or better rights, terms, conditions and values as determined by the
Compensation Committee. Alternatively, the Compensation Committee may, at its
sole discretion, provide for payment in cash based on the Change of Control
price

 

(1)

Pro-ration is based on the number of months of active service during that year
divided by 12. The remaining balance will be forfeited as of the date of
retirement.

(2)

Pro-ration is based on the number of months of active service since the Grant
Date divided by 36.

 

6. Section 409A

Notwithstanding any other provisions of the Plan to the contrary, to the extent
necessary to comply with the requirements of Code Section 409A and the final
regulations issued under Section 409A with respect to any individual who is a
“specified employee” within the meaning of Section 409A and the final
regulations, on termination of the Participant’s employment with any member of
the Company Group, delivery of shares of Common Stock may not be made before the
date that is six (6) months after the date of such termination of Employment
(or, if earlier, the date of the Participant’s death). In addition, to the
extent necessary to comply with the requirements of Code Section 409A and the
final regulations issued under Code Section 409A, if an award of Performance
Shares or Performance Units is treated as deferred compensation subject to such
Code Section 409A, no distribution will be made (although vesting will
accelerate to the extent otherwise provided above) in respect of such award upon
the occurrence of a Change of Control unless such event qualifies as a change in
the ownership of a corporation, change in the effective control of a corporation
or a change in the ownership of a substantial portion of the assets of a
corporation within the meaning of such Code Section 409A and the final
regulations issued thereunder.

 

7. Dividend Equivalents

A Participant granted Performance Shares and Performance Units will be eligible
to receive Dividend Equivalents on the lesser of (a) the Final Payout Amount; or
(b) the respective target amount of Performance Shares and Performance Units,
based on any regular cash dividends declared on Common Stock from the Grant Date
until the PS/PU Payment Date (or until the date of forfeiture, if sooner). Any
Dividend Equivalents will be paid in cash as soon as administratively
practicable after shares of common stock are delivered in respect of the
corresponding Performance Shares and cash is payable with respect to the
Performance Units. There will be no reinvestment option or earned interest
credits on any Dividend Equivalent.

 

21



--------------------------------------------------------------------------------

PART E: Terms and conditions applicable to the Mid-Term Incentive Program

 

1. Book Value Units

Each Participant in the Mid-Term Program will be granted a number of Book Value
Units determined by dividing (I) the sum of (a) 20% of the initial compensation
value of the Participant’s 2011 long-term incentive award (as determined before
the allocation to the Mid-Term Program) and (b) 10% of the Participant’s 2010
annual incentive award (which is payable in 2011), by (II) the Book Value Per
Share of Common Stock. For the purpose of determining the number of Book Value
Units to be granted to a Participant, the relevant period will be the fiscal
quarter ended on or immediately before the Grant Date.

 

2. Vesting Period

One-third of each Participant’s Book Value Units will vest on each of the first
three anniversaries of the Grant Date.

 

3. Settlement of Book Value Units

Subject to the terms and conditions of the Plan and subject to the Participant’s
continued Employment through the applicable BVU Payment Date, as soon as
administratively practicable after the date any Book Value Units vest (but not
later than the end of the calendar year in which the Book Value Units vest), a
Participant will be paid an amount in cash equal to the product of (a) the
number of Book Value Units that have become vested and (b) the Book Value Per
Share as of the fiscal quarter ended on or immediately before the applicable BVU
Payment Date, less any taxes or other deductions required by Applicable Law.

 

4. Vesting or forfeiture of Book Value Units following termination of Employment
in specific circumstances

A Participant’s outstanding Book Value Units will automatically be forfeited and
cancelled on the termination of the Participant’s Employment and no amount may
thereafter be payable with respect to the Book Value Units, except in the
specific circumstances set out in the table below:

 

     

Book Value Units

Type of Termination of Employment

  

Vesting Status

Voluntary Resignation

   All outstanding Book Value Units are immediately forfeited.

 

22



--------------------------------------------------------------------------------

     

Book Value Units

Type of Termination of Employment

  

Vesting Status

Approved Retirement

  

If the Participant retires in 2011 with less than 3 months of active service,
all Book Value Units will immediately be forfeited.

 

If the Participant retires in 2011 in circumstances qualifying for Approved
Retirement and executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will
receive, as soon as administratively practicable following each successive BVU
Payment Date (but in all events not later than the end of the calendar year in
which the applicable BVU Payment Date occurs), a cash payment equal to the
product of (I) one third (1/3) of the pro-rated(1) number of the Book Value
Units outstanding at the time of the Participant’s termination of Employment and
(II) the Book Value Per Share as of the fiscal quarter ended on or immediately
before the applicable BVU Payment Date. The remainder of the Participant’s
outstanding Book Value Units will be forfeited. If the Participant does not
execute a Release, all Book Value Units will be forfeited on the last date of
Employment.

 

If the Participant retires after 2011 in circumstances qualifying for Approved
Retirement and executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
payment in respect of his or her remaining Book Value Units at the same time and
in the same amounts that would have been payable had the Participant remained in
Employment. If the Participant does not execute a Release, all Book Value Units
will be forfeited on the last date of Employment.

Termination for Cause

  

All outstanding Book Value Units are immediately forfeited.

 

The Compensation Committee may require the Participant to repay any payment,
profit, gain or other benefit in respect of the Book Value Units or any prior
book value units or Awards received within a period of twelve (12) months before
the Participant’s termination of Employment for Cause. If a Participant’s
Employment is terminated by any member of the Company Group for Cause, the
provisions in these Terms relating to termination for Cause will apply
notwithstanding any assertion (by the Participant or otherwise) that the
Participant’s Employment was terminated for any other reason.

 

23



--------------------------------------------------------------------------------

     

Book Value Units

Type of Termination of Employment

  

Vesting Status

Death (while an active employee)

   All outstanding Book Value Units become fully vested and the Participant’s
estate will receive a cash payment equal to the product of (I) the number of
such outstanding Book Value Units and (II) the Book Value Per Share as of the
fiscal quarter ended on or immediately before the date of the Participant’s
death. This cash payment will be made as soon as administratively practicable
(but not later than 74 days) after the date of the Participant’s death.

Disability

   All outstanding Book Value Units become fully vested and the Participant will
receive a cash payment equal to the product of (I) the number of such
outstanding Book Value Units and (II) the Book Value Per Share as of the fiscal
quarter ended on or immediately before the Participant’s termination of
Employment. This cash payment will be made as soon as administratively
practicable (but not later than 74 days) after the Participant’s termination of
Employment.

Involuntary Termination for any other reason

   If a Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), a pro-rated(2) number of
such Participant’s then outstanding Book Value Units will vest and the
Participant will receive a cash payment equal to the product of (I) such
pro-rated number of such outstanding Book Value Units and (II) the Book Value
Per Share as of the fiscal quarter ended on or immediately prior to the
Participant’s termination of Employment. This cash payment will be made as soon
as administratively practicable (but not later than 74 days) after the
Participant’s termination of Employment. The remainder of the Participant’s
outstanding Book Value Units will be forfeited. If the Participant does not
execute a Release, all Book Value Units will be forfeited on the last date of
Employment.

Change of Control

   All Book Value Units will become vested and the Participant will normally
receive a payment in cash based on the Book Value Per Share on the fiscal
quarter ended on or immediately prior to the Change of Control; unless the
entity that acquires control honors, assumes, or substitutes new rights for the
Book Value Units with substantially equivalent or better rights, terms,
conditions and values as determined by the Compensation Committee.

 

(1)

Pro-ration is based on the number of months of active service during that year
divided by 12. The remaining balance will be forfeited as of the date of
retirement.

(2)

Pro-ration is based on the number of months of active service since the
beginning of the calendar year in which the Grant Date occurred (or, if less,
since the beginning of the calendar year in which the last BVU Payment Date
occurred) divided by the remainder of (i) 36 minus (ii) the product of (A) 12
and (B) the number of anniversaries of the Grant Date that have occurred prior
to the date of termination of Employment.

 

24



--------------------------------------------------------------------------------

The Compensation Committee, in its sole discretion, shall determine the Book
Value Units, the Book Value Per Share, and any amount of payments thereof.

 

5. Forfeiture

Notwithstanding any provisions in these Terms to the contrary, the Compensation
Committee may, in its sole discretion, reduce (but not below zero) the account
balance of any Participant under the Mid-Term Program if, in the opinion of the
Compensation Committee, the Participant has engaged in conduct, or omitted
taking appropriate action, which is a contributing factor in the material
restatement of any annual Prudential consolidated income statement, as filed
with the Securities and Exchange Commission and as discussed with Prudential’s
Audit Committee, with such restatement being filed primarily to correct an error
in the consolidated income statement. Any determination by the Compensation
Committee regarding such a reduction shall be final, conclusive and binding on
all parties.

 

6. Section 409A

Notwithstanding any other provisions of the Plan to the contrary, to the extent
necessary to comply with the requirements of Code Section 409A and the final
regulations issued under Section 409A with respect to any individual who is a
“specified employee” within the meaning of Section 409A and the final
regulations, on termination of the Participant’s employment with any member of
the Company Group, payment of any cash amount due may not be made before the
date that is six (6) months after the date of such termination of Employment
(or, if earlier, the date of the Participant’s death). In addition, to the
extent necessary to comply with the requirements of Code Section 409A and the
final regulations issued under Section 409A, if an award of Book Value Units is
treated as deferred compensation subject to such Code Section 409A, no
distribution will be made (although vesting will accelerate to extent otherwise
provided above) in respect of such award upon the occurrence of a Change of
Control unless such event qualifies as a change in the ownership of a
corporation, change in the effective control of a corporation or a change in the
ownership of a substantial portion of the assets of a corporation within the
meaning of such Code Section 409A and the final regulations issued thereunder.

 

7. No Dividend Equivalents

A Participant granted Book Value Units will not be eligible to receive Dividend
Equivalents on the Book Value Units.

 

25



--------------------------------------------------------------------------------

SCHEDULE 1

DEFINITIONS

For the purposes of the Terms, the following words and expressions have the
meanings ascribed to them.

Applicable Laws – applicable laws, rules and regulations relating to any Awards
made under the Plan or otherwise relating to the Plan;

Approved Retirement – termination of a Participant’s Employment:

 

(i) on or after the Participant’s normal retirement date or any early retirement
date established under any defined benefit pension plan maintained by a member
of the Company Group in which the Participant participates; or

 

(ii) when the Participant has reached age fifty-five (55) with a minimum of five
years’ service.

Approved Retirement does not apply to any Participant who has an Agent Emeritus
contract with any of Prudential’s insurance affiliates or to a Participant whose
Employment is terminated for Cause, even if, in either case, the Participant is
receiving retirement benefits or is otherwise eligible for retirement or has
satisfied the conditions in (ii) above.

Award – the grant of an Option, a Restricted Stock Unit, a Performance Share, or
a Performance Unit (including Book Value Unit), or a combination thereof.

Board – the board of directors of Prudential.

Book Value Per Share – the equity attributed to Prudential’s Financial Services
businesses, excluding accumulated other comprehensive income related to
unrealized gains and losses on investments and pension/postretirement benefits,
as determined based on Prudential’s financial statements for the relevant
period.

Book Value Unit – an award of Performance Units, payable in cash, but valued
based on the Book Value Per Share.

BVU Payment Dates – the dates on which the continuing service requirement
applicable to one-third of the Book Value Units are scheduled to lapse, as
specified by the Compensation Committee at the Grant Date, which occur on the
first three anniversaries of the Grant Date.

Cause – includes but is not restricted to any of the following (as determined by
the Compensation Committee): (i) dishonesty, fraud or misrepresentation;
(ii) inability to obtain or retain appropriate licenses; (iii) violation of any
rule or regulation of any regulatory agency or self-regulatory agency;
(iv) violation of any policy or rule of Prudential or any subsidiary;
(v) commission of a crime; (vi) breach by a Participant of any covenant or
agreement with any member of the Company Group not to disclose or misuse any
information pertaining to, or misuse any property of, any member of the Company
Group, or (vii) any act or omission detrimental to the conduct of the business
of any member of the Company Group.

Change of Control – occurs, in general, when (i) any person or entity outside of
Prudential acquires, directly or indirectly, twenty-five percent (25%) or more
of the combined voting power of Prudential or of the combined assets of
Prudential (and its subsidiaries); (ii) the composition of Prudential’s Board of
Directors changes over a 24-month period such that the Incumbent Directors no
longer constitute a majority of the Board of Directors; (iii) a Corporate Event
completes and immediately following completion the shareholders of Prudential
immediately before the Corporate Event do not hold, directly or indirectly, a
majority of the voting power of, in the case of (a) a merger or consolidation,
the surviving or resulting

 

26



--------------------------------------------------------------------------------

corporation; (b) a share exchange, the acquiring corporation; or (c) a division
or a sale or other disposition of assets, each surviving, resulting or acquiring
corporation which, immediately following the relevant Corporate Event, holds
more than twenty-five percent (25%) of the consolidated assets of Prudential
immediately before the Corporate Event; or (iv) any other event that the Board
declares to be a Change of Control.

No change of control occurs on an underwritten offering of the equity securities
of Prudential when no person or entity acquires more than twenty-five percent
(25%) ownership in such securities. The Plan document details how a Change of
Control will be determined in various types of acquisitions and corporate
reorganization events (including sales of assets), and the document’s terms
govern any determination that a Change of Control has occurred.

Code – the United States Internal Revenue Code of 1986, as amended.

Common Stock – a share of Common Stock in Prudential.

Company Group – Prudential and/or its subsidiaries.

Compensation Committee – the Compensation Committee of the Board of Directors of
Prudential, which administers the Plan.

Corporate Event – a merger, consolidation, recapitalisation or reorganisation,
share exchange, division, sale, plan of complete liquidation or dissolution, or
other disposition of all or substantially all of the assets of Prudential which
has been approved by the shareholders of Prudential.

Disability – means, with respect to any Participant, long-term disability as
defined under the welfare benefit plan maintained by the member of the Company
Group in which the Participant participates and from which the Participant is
receiving a long-term disability benefit. In jurisdictions outside the United
States where long-term disability is covered by a mandatory or universal program
sponsored by the government or an industrial association, receipt of long-term
disability benefit from such a program is considered to have met the disability
definition of the Plan.

Dividend Equivalent – an amount paid in lieu of dividends declared on Common
Stock during a period that an applicable Award is outstanding.

Employment – means employment with any member of the Company Group.

Exercise Date – the date on which an Option is validly exercised.

Expiration Date – the tenth anniversary of the Grant Date and the last date on
which an Option can be exercised, unless the Participant’s Employment ends
before the Expiration Date or a Change of Control occurs.

Grant Date – with respect to an Award, the date on which it is granted under the
Plan.

Grant Price –the price set at the Grant Date at which a share of Common Stock
can be acquired on exercise of an Option.

Incumbent Directors – with respect to any period of time specified under the
Plan for the purposes of determining a Change of Control, the persons who were
members of the Board at the beginning of the period, including any director
elected to the Board or nominated for election to the Board by a majority of the
Incumbent Directors.

Market Value – means, on any date, the price at which shares of Common Stock
were last traded on that date on the New York Stock Exchange or, if there are no
transactions on that date, the closing price on the

 

27



--------------------------------------------------------------------------------

immediately preceding date on which there was a transaction. For the purposes of
determining the taxable income from Options and/or Restricted Stock Units, it
should be noted that in some countries there are specific rules that set out how
Market Value is determined. Where applicable, any particular rules should be
noted in the country specific Q&A’s.

Option – a conditional right granted under the Plan to purchase one share of
Common Stock in the future at a set price within a set time period specified by
the Compensation Committee at the Grant Date.

Participant – any employee of a member of the Company Group who holds an
outstanding Award granted under the Plan.

Plan – the Prudential Financial, Inc. Omnibus Incentive Plan, a stock-based
compensation plan adopted by the Board of Directors and ratified by the
shareholders of Prudential in June 2003.

Performance Share – a right to receive a share of Common Stock, conditioned and
subject to adjustment upon the achievement of specified performance goals during
the applicable performance period, and further subject to satisfaction of the
applicable continued service requirements.

Performance Unit – a right to receive cash valued by reference to a share of
Common Stock, conditioned and subject to adjustment upon the achievement of
specified performance goals during the applicable performance period, and
further subject to satisfaction of the applicable continued service
requirements.

PS/PU Payment Date – the date on which the continuing service requirement
applicable to a Performance Share or a Performance Unit is scheduled to lapse,
as specified by the Compensation Committee at the Grant Date, which is in the
month of February immediately following the end of the applicable Performance
Cycle.

Prudential – Prudential Financial, Inc., a New Jersey corporation, and any
successor to Prudential Financial, Inc.

Release – a Separation Agreement and General Release (in connection with an
involuntary termination of employment for any reason other than Cause) or a
General Release of Claims (in connection with a voluntary termination of
employment), whichever is appropriate, in a form and with terms and conditions
(including but not limited to, non-solicitation of employees and business of any
member of the Company Group) satisfactory to Prudential.

Restricted Stock Unit – a conditional right (which is subject to forfeiture and
transfer restrictions) granted under the Plan to receive one share of Common
Stock at the end of a period of time specified by the Compensation Committee at
the Grant Date.

RSU Payment Date – the date on which the continuing service requirement
applicable to a Restricted Stock Unit is scheduled to lapse, as specified by the
Compensation Committee at the Grant Date, which is the third anniversary of the
Grant Date.

Vest – when an Option can be exercised, or a Participant is entitled to receive
(i) Common Stock under a Restricted Stock Unit, (ii) Common Stock under a
Performance Share, (iii) cash under a Performance Unit, or (iv) cash under a
Book Value Unit, as appropriate, and “Vested” and “Vesting” will be construed
accordingly.

 

28



--------------------------------------------------------------------------------

SCHEDULE 2

COUNTRY SPECIFIC VARIATIONS

DATA PROTECTION (Applicable to all countries other than the United States)

A Participant agrees by accepting an Award to permit Prudential to process
personal data and sensitive personal data about the Participant in connection
with the Plan. Such data includes, but is not limited to, the information
provided in the Participant’s grant documents and any changes thereto, other
appropriate personal and financial data, and information about the Participant’s
participation in the Plan and shares granted under the Plan from time to time
(collectively, Personal Data). A Participant consents to Prudential processing
and transferring any Personal Data outside the country in which the Participant
works or is employed to the United States and any other third countries. The
legal persons for whom Personal Data is intended include Prudential and any of
its subsidiaries, any plan administrator selected by Prudential from time to
time, and any other person or entity that Prudential involves in the
administration of the Plan. Prudential will take all reasonable measures to keep
Personal Data, confidential and accurate. A Participant can access and correct
their Personal Data by contacting their human resources representative. A
Participant understands and agrees that the transfer of information is important
to the administration of the Plan and failure to consent to the transmission of
that information may limit their ability to participate in the Plan.

JAPAN

The following term will also apply:

If a Participant is an executive officer subject to the reporting requirements
under Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended
(Executive Officers), or has otherwise been identified as a senior officer
subject to the Share Ownership Guidelines as amended by the Board of Directors
of Prudential from time to time (Guidelines), then the Participant agrees to
retain ownership of 50% of the net shares of Common Stock (after payment of the
Grant Price, if any, and applicable fees and taxes) acquired on exercise of an
Option or the vesting of an Award until the first anniversary of the acquisition
of that Common Stock. For senior officers who are not Executive Officers; these
guidelines will cease to apply once the Participant has satisfied the Guidelines
or, if earlier, upon termination of the senior officer’s employment. Once the
Participant has satisfied this holding period, the Participant may dispense of
any shares of Common Stock held in excess of the Guidelines, subject to the
Personal Securities Trading Policy, including the “Reporting Responsibilities
and Procedures for Section 16 Officers and Directors and Control Persons of
Prudential” as then in effect.

UNITED STATES

Stock Options – for executives subject to the reporting requirements under
Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended, section 2
of Part C will not apply to executives but the following will apply.

“An Option may be exercised by the Participant:

 

  (i) paying in cash the Grant Price and any applicable taxes and fees (Cash
Exercise); or

 

  (ii) directing the immediate sale of sufficient shares of Common Stock
acquired on exercise necessary to pay the Grant Price and any applicable taxes
and fees and receive the remaining shares of Common Stock (Sell to Cover).”

The following term will also apply:

 

29



--------------------------------------------------------------------------------

If a Participant is an executive officer subject to the reporting requirements
under Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended
(Executive Officers), or has otherwise been identified as a senior officer
subject to the Share Ownership Guidelines as amended by the Board of Directors
of Prudential from time to time (Guidelines), then the Participant agrees to
retain ownership of 50% of the net shares of Common Stock (after payment of the
Grant Price, if any, and applicable fees and taxes) acquired on exercise of an
Option or the vesting of an Award until the first anniversary of the acquisition
of that Common Stock. For senior officers who are not Executive Officers, these
guidelines will cease to apply once the Participant has satisfied the Guidelines
or, if earlier, upon termination of the senior officer’s employment. Once the
Participant has satisfied this holding period, the Participant may dispense of
any shares of Common Stock held in excess of the Guidelines, subject to the
Personal Securities Trading Policy, including the “Reporting Responsibilities
and Procedures for Section 16 Officers and Directors and Control Persons of
Prudential” as then in effect.

All Restricted Stock Units, Performance Shares or Performance Units granted
under the 2011 Mid-Term and 2011 Long-Term Program to a Participant who is a
covered employee under Code Section 162(m) are subject to the additional
requirement that the maximum aggregate amount payable to such a Participant in
respect of such Awards may not exceed six-tenths of one percent (0.6%) of
Adjusted Operating Income (as defined in the Plan) for the most recently
reported year ending December 31st before the year payment is made in respect of
such Awards. Notwithstanding any provision in these Terms and Conditions to the
contrary, if a Participant is a “covered employee” within the meaning of Code
Section 162(m), any pro-rated payment the Participant would otherwise be
entitled to receive under and subject to the otherwise applicable conditions set
forth herein in connection with (i) an Approved Retirement or (ii) an
Involuntary Termination other than for Cause, Approved Retirement, death or
Disability, will nonetheless be subject to the satisfaction of the condition set
forth in the immediately preceding sentence, and in addition payment in respect
of any Award on account of any Involuntary Termination described in subclause
(ii) will not be made until after the close of the calendar year in which such
Involuntary Termination of Employment occurs (but not later than March 15 of
such subsequent calendar year).

 

30



--------------------------------------------------------------------------------

SCHEDULE 3

FORM FOR DECLINING AN AWARD

If you wish to decline the grant of the Restricted Stock Units, the Options, the
Performance Shares, the Performance Units, or the Book Value Units, as
applicable, granted to you pursuant to the 2011 Long-Term Incentive Program and
the 2011 Mid-Term Incentive Program under the Prudential Financial, Inc. Omnibus
Incentive Plan you should complete and return this form by facsimile on or
before the date three weeks after the Grant Date to Stock Plan Administration
c/o Carol Hesse at (973)-367-8251 or by certified mail with return receipt,
postmarked on or before the date three weeks after the Grant Date to Stock Plan
Administration c/o Carol Hesse, 751 Broad Street, 17th Floor, Newark, New Jersey
07102. Please note that once you decline the grant of an Award, that Award
(including, but not limited to, any rights, payments, interests or benefits you
have or may have under, related to or associated with, that Award) will be
cancelled and terminated immediately.

I,                                                                       ,
hereby decline the grant of:

 

     Check as appropriate

(i)       all of the Restricted Stock Units;

   ¨

(ii)      all of the Options:

   ¨

(iii)     all of the Performance Shares;

   ¨

(iv)     all of the Performance Units: and/or

   ¨

(iii)     all \of the Book Value Units

   ¨

granted to me in 2011 under the terms of the Prudential Financial, Inc. Omnibus
Incentive Plan.

 

Signed     Dated    

 

31